Title: From George Washington to William Heath, 9 May 1781
From: Washington, George
To: Heath, William


                        Dear sir

                            Head Quarters New Windsor May 9th 1781
                        
                        You will be pleased to proceed immediately to the several Eastern States, with the dispatches, addressed to
                            the Governors of Connecticut, Rhode Island, Massachusetts Bay and the President of New Hampshire, on the subject of
                            supplies for the Army. The present critical and alarming situation of our Troops and Garrisons for the want of provision,
                            is (from the nature of your command) so perfectly known to you: and your personal influence with the New England States is
                            so considerable, that I could not hesitate to commit to you, a Negociation: on the success of
                            which, the very existance of the Army depends.
                        The great objects of your attention and mission are 1st an immediate supply of Beef Cattle. 2ndly the
                            transportation of all the salted provisions, in the western parts of Connecticut and Massachusetts and 3rdly the
                            establishment of a regular, systematic effectual Plan, for feeding
                            the Army through the Campaign. Unless the two former are effected, the Garrison of Fort Schuyler must inevitably, that of
                            West point may probably fall, and the whole Army be disbanded—without the latter, the same
                            perplexing wants, irregularities and distress, which we have so often experienced will incessantly occur, with eventual
                            far greater evils, if not final ruin. 
                        With regard to the particular mode of obtaining, and transporting supplies, I will not presume to dictate—but
                            something must now be attempted on the spurr of the occasion—and I would suggest, whether it would not be expedient, for a
                            Committee from the several States (consisting of a few active sensible men) to meet at some convenient place, in order to
                            make out upon a uniform and great scale, all the arrangments respecting supplies and transportation for the Campaign—in
                            the mean time, to avoid the impending dissolution of the Army: the States must individually comply precisely with the
                            requisitions of the Quarter Master and Commissary upon them.
                        As the salted provision, which has been put up for the Public in the Eastern States, (except in the western
                            parts of Connecticut and Massachusetts) cannot at present be transported to the Army. You will obtain accurate official Returns of the quantity that has been procured in the respective States, at
                            what places and in whose charge it actually is—And if it should not all be collected and lodged in the Deposits that have
                            been pointed out: you will urge this immediately to be done, and that the provision should be repacked, stored and taken
                            care of, in such a manner as to prevent the hazard of its being tainted or lost by the approaching hot season.
                        I omit entering into the detail of particulars, which it may be necessary to state to the respective
                            Executives (or Legislatures, if sitting) to enforce the present requisition: because you are as well acquainted with the
                            circumstances of our distress, the prospects before us, and the only resources from whence we can derive relief, as it is
                            possible for you to be—Previous to your departure, you will obtain from the Quarter Master General and Commissary with the
                            army the proper Estimates of supplies and transportation to be required of the several States, together with all the light
                            and information, concerning their Departments, which may be requisite to transact the business committed to you.
                        After having delivered the Dispatches with which you are charged, and made such farther representation as you
                            may judge necessary: You will not cease your applications and importunities, untill you are informed officially whether
                            effectual measures are or will be taken to prevent the Army from starving and disbanding—what supplies in general and
                            particularly of Beef Cattle may certainly be depended upon, to be delivered at fixed regular
                            periods (monthly, or weekly) at the Army during the whole Campaign. When you shall have seen this business put upon the
                            surest footing, and in the best train of execution (which you will endeavour to have effected as early as possible) you
                            will be pleased to report to me without delay, the success of your proceedings.
                        I heartily wish you success and a pleasant Journey: And am Dear sir, With great esteem Yr Obedient and most
                            Humble servant
                        
                            Go: Washington
                        
                        
                            P.S. I wish attention may be paid, to learn what quantity of Rum is in Store at what Places, &
                                in what manner it may be forwarded—In transportation, the arrangement should be made with the States, so as to have
                                the Articles brought entirely thro to the Army without having them stoped on the Road—You will also be pleased to urge
                                the forwarding of the summer Cloathing.
                        
                        
                            Go: Washington
                        
                    